DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-7, 10-26, 30-39 have been canceled.  Claims 1-3, 8, 9 and 29 have been amended.  Claims 40-51 have been added.  Claims 1-3, 8, 9, 27-29 and 40-51 are pending and examined on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is dependent on claim 1 which dictates that the ROR-1 antagonist comprises an antibody heavy chain comprising SEQ ID NO:1-3 and an antibody light chain comprising SEQ ID NO: 4-6.   Claim 9 states that the antibody heavy chain comprises SEQ ID NO:7-9 and the antibody light chain comprises SEQ ID NO: 10-12 which fails to include the limitation for the antibody heavy and light chain of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer susceptible to BTK antagonists or expressing ROR1 comprising the administration of a BTK antagonist and a ROR1 antagonist, does not reasonably provide enablement for a method of treating a cancer susceptible to not susceptible to BTK antagonists and not expressing ROR1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
When given the broadest reasonable interpretation, “treating cancer in a subject” includes treating all types of cancers.
Zhang et al (American Journal of Pathology, 2012, Vol. 181, pp. 1903-1910, reference of the IDS submitted 5/28/2021) teach that ROR1 is expressed in some, but not all tumor cell lines (Figure 1D), some human breast adenocarcinomas (page 1903, second column, lines 4-6) and some leukemias (page 1903, second column, lines 1-3).  Thus, it is not expected that all cancers express ROR1.  Yu et al (Leukemia, 2017, Vol. 31, pp. 1333-1339, reference of the IDS submitted 5/28/2021) teach that BTK inhibitor  are highly effective in the treatment of patients with CLL by inhibiting downstream BCR signaling  thus countering the enhanced survival associated with BCR signaling (page 1333, lines 1-14 under “Introduction”).  Yu et al teach that despite having excellent clinical activity, the BTK inhibitor, ibrutinib, cannot eradicate CLL  or induce durable responses when treatment is discontinued (page 1333, lines 15-17 under “Introduction”) .  Yu et al teach alternative survival signaling pathways not blocked by BTK inhibitors such as signaling through ROR1 (page 1333, lines 18-22 under “Introduction”).  Yu et al teach that the Wnt5a ligand could activate the ROR1 receptor and induce non-canonical Wnt signaling that activated Rho GTPases such as Rac1 thereby enhancing leukemic proliferation and survival, and that the activation of Rac1 by the Wnt5a ligand could thus be inhibited by an anti-ROR1 mAb such as cirmtuzumab (page 1333, lines 22-29 under “Introduction”).  Yu et al teach that the Wnt51-ROR1 signaling pathway resulting in RAC1 activation  appears intact in CLL cells treated with ibrutinib, thus offsetting the effects of ibrutinib on blocking the BCR signaling (page 1333, second column, lines 1-4 and page 1338, first column, lines 13-14).  Thus, it would not be expected that cancer cell survival no affected y BTK inhibitors and not affected by ROR1 inhibitors would not be treatable by the combination of a  BTK antagonist and a ROR1 antagonist.  Given the lack of teachings and guidance in the specification regarding the issues above, one of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed methods.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 27-29, 40-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,688,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims..

Applicant is advised that should claims 40-45 be found allowable, claims 46-51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

All claims are rejected.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643